Case 1:19-cv-00433-TH-ZJH Document 5 Filed 06/17/20 Page 1 of 1 PageID #: 17



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

TERRENCE M. BROWN                               §

VS.                                             §                CIVIL ACTION NO. 1:19cv433

UNITED STATES OF AMERICA                        §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Terrence M. Brown, proceeding pro se, brought this civil rights lawsuit. The Court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends dismissing the lawsuit without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the Court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 17 day of June, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
